
	
		II
		110th CONGRESS
		1st Session
		S. 1265
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand
		  eligibility for veterans' mortgage life insurance to include members of the
		  Armed Forces receiving specially adapted housing assistance from the Department
		  of Veterans Affairs.
	
	
		1.Expansion of eligibility for
			 veterans' mortgage life insurance to include members of the Armed Forces
			 receiving specially adapted housing assistance from the Department of Veterans
			 AffairsSection 2106 of title
			 38, United States Code, is amended—
			(1)by striking
			 veteran each place it appears and inserting veteran or
			 member of the Armed Forces;
			(2)in subsection (a), by striking
			 veterans' election and inserting election of the veteran
			 or member of the Armed Forces;
			(3)in subsection
			 (f), by inserting , members of the Armed Forces, after
			 veterans; and
			(4)in subsection
			 (i)—
				(A)in paragraph (1),
			 by striking veteran's indebtedness and inserting
			 indebtedness of the veteran or member of the Armed Forces;
			 and
				(B)in paragraph (2),
			 by striking veteran's ownership and inserting ownership
			 of the veteran or member of the Armed Forces.
				
